DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation m=function1, and the claim also recites m=function1+1 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  We cannot determine which function is correct
Further, the term “preferably” in claims 4, 6, 11 (m=function1, preferably m=function2) is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner would appreciate some guidance as to what the formula should be, perhaps with the deletion of the other formula.  For now, either formula meets the limitation.
A similar issue arises with the construction “steps b, c, and/or d are performed only if” in claim 5.  It is unclear which steps are performed/repeated in which circumstances and what the bounds of the claim are.  The examiner will treat the claim as “performing at least one of steps b, c, or d, performing if and only if…”
There is a problem in a number of claims that reference steps but not of which group.  I have added labels, i.e. “step b” should include the phrase “of claim 1” for clarity, especially if the claim also has a number of steps.
There are also common grammatical problems such as adding an extra comma (the phrase “do X, if Y” should b “do X if Y’) and multiple if statements need clear structures.  The phrase in claim 17, “such as a computers” should be “such as a computer” or “such as computers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamani et al. (2020/0,162,264).
For claim 1, Zamani teaches a computer-implemented method (abstract) for a random-based leader election (Paras. 159-175; Fig. 5) in a distributed network of data processing devices (Paras. 63-64; Fig. 1; System 100; Para. 68; Fig. 2; network interface 206), said distributed network comprising a plurality of identified asynchronous processes (Para. 166; each node committee can independently perform steps S531-S537), wherein all said identified processes or a subset thereof are running processes participating in the leader election (background, summary and claims), said method comprising the following steps:
a random information is generated by each running process and shared with the other running processes, so that each running process maintains a set of said random information (Paras. 160-162; Fig. 5; Steps S510 and S520),
a distributed random information is calculated by each running process from the set of random information by applying a first shared transformation function, so that the same distributed random information is made available to each running process (Para. 167; Fig. 5; Step S531),
a designator of a single one of said running processes is calculated from the distributed random information by means of a second shared transformation function (Paras. 167-168; Fig. 5; step S532),
said designator is used to elect a leader amongst said running processes (Para. 175; Fig. 5; step S560).
For claim 2, Zamani teaches wherein the sequence of steps is repeated at regular or irregular intervals in order to randomly change the elected leader (Paras. 92, 95; Fig. 3; round 310 and adjust phase 304).
For claim 3, Zamani teaches that each running process maintains a sorted set of all running processes and a total number of running processes (Paras. 66-67; Fig. 2; memory 202; Paras. 131-132).
For claim 7, Zamani teaches that the sorted set of running processes is updated to include a process joining the group of running processes, wherein each running process, including the joining process, in step a) of claim 1, is sharing its sorted set of all running processes with the other processes and the sorted set maintained in each running process is merged with the shared sorted set (Paras. 71, 151-154, 204-221; Fig. 7).
For claim 8, Zamani teaches wherein the sorted set of running processes is updated to remove a process leaving the group of running processes, wherein the leaving process is sending a leave message comprising a process identifier to the other running processes, and the leaving process is removed from the sorted set of running processes (Paras. 71, 151-154, 204-221; Fig. 7).
For claim 9, Zamani teaches wherein the sorted set of running processes is updated to remove a failing running process, wherein
each process identifies that it has not received any random information being shared by the failing process (Para. 71; Fig. 7),
each process sends a fail message to all remaining running processes inquiring whether the failing process has been identified in the remaining running processes (Paras. 151-154), and
removing the failing process from the sorted set of running processes upon receipt of a confirmation messages from all remaining running processes (Paras. 204-221).
For claim 10, wherein the sharing of random information in step a) of claim 1 comprises the steps of:
each running process submitting its random information to a total order broadcast system (Paras. 151-154),
the total order broadcast system broadcasting the random information received from all running processes to each running process in the same order (Paras. 151-154).
For claim 16, Zamani teaches that a method of randomly assigning a data processing task to one out of a plurality of processes running in a distributed network of data processing devices, the method comprising sending a task request to the plurality of running processes, electing a leader among said running processes by means of a method according to claim 1, and assigning the task to the leader (Paras. 232-246; Fig. 9).
For claim 17, Zamani teaches a computer program product comprising instructions which, when the program is executed by data processing devices, such as a computers, arranged in a distributed network cause the data processing devices to carry out the method of any one of claim 1 (the claim 1 reasoning applies).
For claim 18, Zamani teaches a data processing system comprising a plurality of data processing devices comprising means for carrying out the method of claim 1 (the claim 1 reasoning applies).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamani as applied to claim 1 above, and further in view of Surkov (8,583,958) and Zefreh Article (“A Distributed Certificate Authority and Key Establishment Protocol for Mobile Ad Hoc Networks”).
For claims 4 and 6, Zamani teaches the use of transformation functions to perform the leader election (Paras. 131-134, 149-150, 167-168; Fig. 5; steps S351 and S532) but does not teach the express function.  The functions are derived from the combination with this and elements of Surkov (col. 4, lines 30-55; Fig. 1; step 160) and Zefreh (abstract; P. 1159, left column’ ‘Quorum of K CHs can produce a valid certificate.’) (see claim 5 discussion).  At the time the invention was made, one of ordinary skill in the art would have added Surkov and 
For claim 5, Zamani does not disclose the need of a quorum to perform the leader election.  Zefreh teaches a method and system (abstract and introduction) wherein each running process maintains information on the total number of all identified processes and verifies, if the total number of running processes corresponds to a predefined quorum of the total number of all identified processes (Section 4; secret sharing scheme; ‘Quorum of K CHs can produce a valid certificate.’).  Surkov teaches a method and system (abstract; background, summary and claims) wherein steps b), c) and/or d) of claim 1 are performed only if the quorum is fulfilled (col. 4, lines 30-55; Fig. 1; step 160).  At the time the invention was made, one of ordinary skill in the art would have added Surkov and Zefreh in order to provide improvements and enhance the robustness of the leader election process.
Claims 11-15 are variants of the above formula/procedures and are disclosed with the above analysis and with Zamani’s teachings of the broadcast of the sharing information (Paras. 151-154).  Judicial notice is taken for such limitations as the specific data structure (a design choice in light of the shown art) or claim 13’s management of the amount of data to be stored.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445